Detailed Action
The following is a non-final rejection made in response to claims received on August 7th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 further defines the jet stabilizing projectile (JSP) by requiring it to have “a shape and an effective density selected such that the fluid-jet encapsulates at least the proximal end of the JSP after expulsion from the barrel and encapsulates between 10% to 75% of an outer surface of the JSP after expulsion from the barrel.” It is unclear what structural definition is considered to yield the functional limitation cited by this limitation, i.e. what shapes and/or effective densities are considered to actually perform as claimed. A similar circumstance exists with claim 7.
	Claim 5 is also considered to be an indefinite limitation as it simply defines the JSP by citing on variable (the effective density) as a function of a second variable (the effective density of the projectile liquid). It is unclear what materials constitute either the JSP and/or the projectile liquid, and as a result it is unclear what structural limitation the claim is establishing as a definitive aspect of the invention.
	In claims 10 and 20, an “air-space” is introduced that lies between the distal end (muzzle facing) of the JSP and the muzzle end of the barrel. This space “corresponds to a length of the barrel selected from 
	Due to the lack of indefiniteness in these claims and the undefined scope of the limitations, prior art cannot be readily identified at this point in prosecution that may read on these claims. Further clarification and/or amendment is required for compliance with this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,460,154 (hereinafter referred to in this section as “EARTH RESOURCES CORPORATION”, “ERC”, “the reference” or simply as “the patent”).
Regarding claim 1, ERC teaches a propellant driven disrupter / PDD for disrupting an explosive target, the PDD comprising: 
a disrupter barrel (22) having a breech end and a muzzle end; 
a projectile liquid positioned in the barrel and extending a longitudinal distance in the disrupter barrel, wherein the projectile liquid has a distal end that is located farthest from the disrupter barrel breech end, wherein at least a portion of the projectile liquid is configured to form a fluid-jet when the projectile liquid is propelled out of the barrel (a “projectile substance” in the form of a liquid slurry, see claim 6 of the patent, is inserted into the hollow chamber of the barrel); 
and plug element 66; since plug element 66 is launched by the pneumatic release it is therefore considered to be a projectile; as is shown in Fig. 2, 100% of the plug is situated within the barrel).
Regarding claim 2, ERC teaches a seal positioned between an outer surface of the JSP and a lumen surface of the disrupter barrel, wherein the JSP and seal form a fluidic plug in the barrel (plug 66 is designed, in part, to prevent the liquid projectile substance from leaking out of the barrel, it is therefore considered to be a “fluidic plug in the barrel”).
Regarding claim 3, ERC teaches that the proximal end of the JSP is in physical contact with the projectile liquid (plug 66 necessarily comes into direct, physical contact with the projectile liquid as it is launched by the discharging gas).
Regarding claim 6, ERC teaches that the JSP has an outer surface shape characterized as cylindrical (plug 66 has a cylindrical profile as illustrated in Fig. 21).
Regarding claims 8 and 9, ERC teaches that the JSP comprises a material that is a structural equivalent to either a polymer or a frangible material that fractures or disintegrates upon a target impact (the reference teaches that the plug 66 is “typically made from plastic”2, which is considered to meet the MPEP standard regarding what may be construed as a structural equivalent3).
Regarding claim 12, ERC teaches a HEET4 fluid (the liquid “projectile substance” taught and utilized by the reference is considered to read on this limitation).
Allowable Subject Matter
Claims 17-19 are allowed.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should be noted that while the patent properly anticipates the claim as it is written, the various alternative shapes cited by the claim appear to be obvious variants of each other based on the disclosure.
        2 See col. 4, ll. 28-29
        3 The soft plastic taught by the reference is considered to perform the same function as the materials cited in the claims. Paragraph [0009] of the Applicant’s specification teaches that the function of the polymer material is to help ensure “there is no projectile fluid leakage past the JSP”. This same function is achievable via the plug taught by the reference in col. 4, ll. 31-32 [“Plug 66 serves to prevent the projectile substance from leaking out of bore 23”]. Soft plastics are also considered to be frangible and are not indestructible materials. The reference therefore is considered to teach a structural equivalent to both these claims. Soft plastics are not excluded by any explicit definition provided in the Applicant’s specification regarding what may or may not be considered an equivalent. See MPEP 2183 regarding official guidance regarding how equivalence may be applied with respect to the prior art.
        4 A HEET fluid is defined by the Applicant’s specification as a “highly efficient energy fluid”; see para. [0010]